Citation Nr: 9913839	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-13 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left forearm, currently rated 60 percent 
disabling.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
July 1968.  He was awarded a Purple Heart Medal for injuries 
received in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) May 1998 rating decision which denied an 
increased rating for paralysis of the left ulnar nerve rated 
50 percent disabling; granted service connection for PTSD, 
assigning it a 10 percent disability evaluation, effective 
November 14, 1997; and denied a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran was notified of the RO's rating 
determination in a letter dated later that month.

The Board observes that the veteran has not filed a notice of 
disagreement as to the RO's denial of a total rating based on 
individual unemployability due to service-connected 
disabilities.  Accordingly, this issue is not before the 
Board at this time.

The Board notes that, by January 1969 rating decision, the RO 
granted the veteran's claim for service connection for 
residuals of a gunshot wound of the left forearm.  In so 
doing, it assigned a 10 percent rating for the veteran's left 
wrist disability under Diagnostic Code 5010, and a 50 percent 
rating for the paralysis of his left ulnar nerve under 
Diagnostic Code 8516, for a combined rating of 60 percent.  
By his November 1997 statement in support of claim, the 
veteran requested an increased rating for his service-
connected paralysis of the ulnar nerve of the left arm rated 
60 percent disabling.  In the notice of disagreement as well 
as the substantive appeal, however, the veteran discussed 
other residuals of the original gunshot wound, including 
swelling, pain, and weakness.  The VA is required to construe 
all contentions liberally.  EF v. Derwinski, 1 Vet. App. 324 
(1991).  As such, the issue relating to the paralysis of the 
veteran's left ulnar nerve is as stated on the title page of 
this decision.  38 U.S.C.A. § 7105 (West 1991); 

The Board observes that the RO, at the time of the May 1998 
rating decision, solely adjudicated the issue of entitlement 
to an increased rating for paralysis of the left ulnar nerve 
rated 50 percent disabling, without addressing other 
residuals of the gunshot wound, currently rated as 60 percent 
combined.  However, the Board finds that the veteran has not 
been prejudiced by RO action, as will be explained below, the 
60 percent rating currently assigned for the residuals of his 
gunshot wound of the left forearm is the maximum level of 
compensation permitted for this disability under the 
applicable schedular criteria.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

By his substantive appeal in September 1998, the veteran 
notified the RO that he wanted to appear personally at a 
hearing at the RO before a member of the Board.  By January 
1999 letter, the RO advised the veteran that he had been 
scheduled for such a hearing on February 8, 1999.  By 
telephonic contact on February 8, 1999, the veteran indicated 
that he desired to cancel his personal hearing.  Thus, the 
Board will proceed below in accordance with the veteran's 
specific wishes.  38 C.F.R. § 20.702(e) (1998).

By VA Form 9 in October 1998, the veteran contended that he 
experienced numbness and stiffness in the joints of his right 
hand because the paralysis of his left ulnar nerve had caused 
him to overuse his right hand.  Such assertion is construed 
as a claim for service connection for a right hand disability 
secondary to service-connected residuals of a gunshot wound 
of the left forearm.  As this issue has been neither 
procedurally prepared nor certified for appellate review, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence shows that residuals of a gunshot 
wound of the left forearm include complete paralysis of his 
left ulnar nerve, sensory nerve damage, a tender scar, and 
traumatic degenerative arthritis which causes pain on motion, 
limitation of motion, and decreased grip strength.

2.  The medical evidence does not show that the veteran's 
PTSD had been productive of an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as suspiciousness, panic attacks 
and mild memory loss.


CONCLUSIONS OF LAW

1.  The currently-assigned combined rating of 60 percent for 
residuals of a gunshot wound of the left forearm represents 
the maximum disability rating which may be assigned to an 
injury which results in a level of impairment tantamount to 
amputation of the minor forearm.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.68, 
4.71a, Diagnostic Code 5124 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for his 
service-connected residuals of a gunshot wound of the left 
forearm and PTSD are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) as they are plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions concerning the increasing severity of the 
residuals of his gunshot wound of the left forearm and PTSD 
are sufficient to render his claims well grounded.  The Board 
finds that the facts relevant to the issues on appeal have 
been properly developed and that the obligation of VA to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

In this case, the veteran has indicated disagreement with the 
initial 10 percent rating that the RO has assigned his PTSD.  
Thus, the propriety of each rating assigned for the veteran's 
service-connected PTSD during the time period from November 
14, 1997 (the date his claim was received), through to the 
present is now before the Board.  Moreover, while the RO has 
not yet rated the veteran's claim for an increased evaluation 
for PTSD in light of Fenderson, the veteran was aware of what 
evidence was required for a higher rating, and he has not 
been prejudiced by RO action.  Bernard, 4 Vet. App. at 384, 
392-94.

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make 
an accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Residuals of a Gunshot Wound of the Left Forearm

The veteran contends that the symptomatology associated with 
the residuals of his gunshot wound of the left forearm is 
productive of extreme pain, paralysis and arthritis, and is 
more disabling than the currently assigned 60 percent rating 
reflects.  Thus, he maintains that an increased rating is 
warranted for his service-connected residuals of a gunshot 
wound of the left forearm.

In evaluating the injuries resulting from gunshot or shrapnel 
wounds, a thorough understanding of the original injury, 
including the path of the missile is particularly important 
to reaching an accurate rating of the impairment caused by 
current residuals.  38 C.F.R. §§ 4.41, 4.42, 4.56 (1998).

As reported earlier, his service-connected residuals of a 
gunshot wound of the left forearm are currently rated under 
Diagnostic Codes 5010 and 8516.

Diagnostic Code 5010 provides that the pertinent disability 
is to be rated as degenerative arthritis under Diagnostic 
Code 5003, which, in turn, provides that arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is not to 
be combined with, nor added to, Diagnostic Code 5003.  In the 
absence of limitation of motion, a 20 percent rating will be 
assigned if there is X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Diagnostic Code 8516 provides the criteria for rating 
paralysis of the ulnar nerve.  In rating the minor extremity, 
the code provides a 10 percent rating for mild incomplete 
paralysis; a 20 percent rating for moderate incomplete 
paralysis; a 30 percent rating for severe incomplete 
paralysis; and a 50 percent rating for complete paralysis of 
the ulnar nerve.  38 C.F.R. § 4.124a.

The Board notes that provisions of 38 C.F.R. § 4.68 must also 
be considered when rating the veteran's residuals of a 
gunshot wound of the left forearm.  Under this code 
provision, the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  In this 
case, Diagnostic Code 5214 provides that the amputation of 
the minor forearm below insertion of the pronator teres will 
warrant a 60 percent rating.  38 C.F.R. § 4.71a.

A review of the veteran's service medical records reveals 
that he sustained a gunshot wound to his proximal and lower 
left arm on March 30, 1967 while serving in the Republic of 
Vietnam.  The wound was debrided later that day, and closed 
secondarily on April 2, 1967.  An examination on April 7, 
1967 revealed a sutured wound on the ulnar side of his left 
forearm with evidence of median and ulnar nerve palsy.  It 
was noted that his wound looked good, and that it was left 
without dressing during the course of his hospitalization.  
At discharge, the veteran was diagnosed as having shrapnel 
wounds with ulnar nerve palsy.

An April 13, 1967 record shows that the veteran reported that 
he was unable to extend his left elbow.  He further reported 
that his left wrist was stiff, and that the fourth and fifth 
fingers of his left hand were numb.  Examination revealed a 
small and sutured wound over the ulnar aspect of his left 
forearm.  There was decreased pinprick over the ulnar 
distribution on his left forearm and dorsal aspects of his 
left hand over the fourth and fifth digits.  There was 
weakness on abduction and adduction of his left fingers.  He 
was unable to adduct his thumb strongly.  It was noted that 
the range of motion of his left elbow, wrist and hand had 
increased.  His sensory motor deficit involving the left 
ulnar nerve appeared stable.  The veteran was diagnosed as 
having a shrapnel wound of the left forearm and neuropathy of 
the left ulnar nerve.

A May 1967 record shows that the veteran continued to 
experience left ulnar neuropathy.  Examination revealed 
healed shrapnel wounds on the volar aspect and proximal third 
of his left forearm.  All joints had a full range of motion.  
His left arm exhibited motor and sensory ulnar palsy, and he 
was unable to extend the distal joints of his little and ring 
fingers.  A Tinel's sign was present over the ulnar nerve of 
his left forearm.  It was noted that the veteran wore an 
ulnar palsy splint.  An X-ray examination of his left forearm 
was unremarkable.  An electromyogram revealed defibrillation 
potentials in the first dorsal, interosseous and hypothenar 
eminence.  It was noted that the veteran's palsy may have 
been caused by a contusion.  The veteran was diagnosed as 
having a shrapnel wound of the left forearm and neuropathy of 
the ulnar nerve on the proximal one third of his left 
forearm.

A June 1967 record shows that the veteran continued to 
experience left ulnar palsy, and that a Tinel's sign was 
present six centimeters (cm.) from his scar.  Hyposthenia was 
present in the little and ring fingers of his left hand.  In 
July 1967, he reported that he had had a loss of feeling in 
the fourth and fifth digits of his left hand, and that he 
felt a throbbing pain in his left palm.  He also expressed 
concern about the slow progress of the injury to his left 
ulnar nerve.  September 1967 records show that he continued 
to experience ulnar palsy on his left forearm and that he had 
a full range of passive motion.  It was also noted that his 
Tinel's sign was at 10 cm.  In November 1967, it was noted 
that his Tinel's sign was down to the flex crease of his left 
wrist.  A December 1967 record shows that the veteran's left 
elbow had a full range of motion.  It was also noted that his 
ulnar scar was mild.

A January 1968 Medical Board Report shows that no accurate 
information was available on the status of the veteran's left 
ulnar nerve at the time of the primary debridement.  It 
further shows that, during the next several months, the 
Tinel's sign over his left ulnar nerve progressed at the rate 
of approximately one inch per month.  The veteran reported 
that the grip in his left hand had weakened, and that he was 
unable to extend the ring and little fingers of his left hand 
or distinguish heat over them.  Examination revealed 
tenderness and a healed shrapnel wound on the volar aspect of 
the proximal third of his left forearm.  His left elbow and 
wrist both had a full range of motion.  There was a one half 
inch area of atrophy on his left forearm.  There was a full 
range of passive motion on the finger joints.  There was a 
moderate clawing of his left ring and little fingers on 
active extension.  An X-ray examination of his left upper 
extremity was unremarkable.  The examiner commented that the 
veteran's injury was most probably due to a contusion of his 
left ulnar nerve.  It was noted that there was evidence of a 
returning function in his left ulnar nerve.  The veteran was 
diagnosed as having neuropathy of the ulnar nerve of the 
proximal one third of his left forearm; paralysis, flaccid, 
interossei, opponens digiti quinti minimus, little and ring 
lumbricales, and thumb adductor of his left hand secondary to 
diagnosis number one; and anesthesia of the little and ring 
fingers of his left hand secondary to diagnosis number one.  
A Board of Medical Officers found that the veteran was unfit 
for further military service due to the ulnar nerve 
neuropathy of the proximal one third of his left forearm.

Subsequent to his separation from active service, the veteran 
was afforded a VA medical examination in September 1968.  At 
that time, his left elbow had a full range of motion.  His 
left wrist was tender and had a loss of motion.  A one inch 
scar was present over the ulnar portion of his left forearm.  
It was noted that this scar was tender to palpation.  A 
positive Tinel's sign was present distally to percussion at 
this point.  Pain radiated down the ulnar aspect of his left 
forearm into his fourth and fifth fingers.  A two inch scar 
was present over the dorsum of his left wrist.  It was noted 
that this scar was not tender.  His left forearm had a loss 
of substance along the innervated portion of the ulnar nerve.  
The veteran had atypical claw hand of ulnar nerve palsy.  He 
was unable to fully extend the interphalangeal joints of the 
fourth and fifth fingers of his left hand.  Hypesthesia was 
present along the ulnar nerve distribution on the dorsum.  
Dysthesia was present along the palmar distribution along the 
ulnar nerve.  At the carpal tunnel, a positive Tinel sign was 
present with pain which radiated into his index and ring 
fingers.  The veteran was unable to extend his fingers due to 
these deformities.  He was able to flex the second, third, 
fourth and fifth fingers of his left hand.  However, marked 
weakness was present in the fourth and fifth fingers with 
flexion.  An X-ray examination revealed shrapnel near the 
neck of his left radius which measured a half a millimeter by 
a half a millimeter.  The left wrist exhibited early post 
traumatic arthritis with vascular necrosis of the distal 
portion of the navicular bone.  Pseudoarthrosis was also 
present.  Early arthritic changes were present in the left 
distal radius.  The veteran was diagnosed as having ulnar 
nerve palsy secondary to shrapnel wound; early carpal tunnel 
syndrome secondary to shrapnel wound with median nerve 
entrapment secondary to post traumatic arthritis of the 
wrist; and old navicular fracture with nonunion and avascular 
necrosis with early post traumatic arthritic changes.

On VA medical examination in September 1970, it was noted 
that the veteran was right handed and that his left elbow had 
a full range of motion.  A one inch area on the ulnar aspect 
of his proximal left forearm was hypersensitive to palpation 
and percussion.  The veteran kept his left wrist flexed and 
his ulnar deviated.  His left wrist had a loss of motion and 
was moderately tender.  Wrist testing for carpal tunnel 
syndrome was negative.  Examination of his left hand revealed 
that he had atypical ulnar clawhand which included the long 
finger.  Marked atrophy of his left ulnar nerve intrinsics 
was also noted.  Atrophy was present in all of his left 
fingers except the thumb, and there was a moderate flexion 
contracture of his long, ring and small fingers.  X-ray 
examinations revealed nonunion of the left navicular fracture 
with no aseptic necrosis of either fragment.  The veteran was 
diagnosed as having left ulnar nerve damage and nonunion of 
the left navicular fracture.  It was noted that there was no 
evidence of carpal tunnel syndrome.

On VA medical examination in September 1975, the veteran 
reported that he was unable to use the long, ring or little 
fingers of his left hand.  Examination revealed that his left 
elbow had a full range of motion.  A scar was present over 
the ulnar aspect of his left forearm and a marked Tinel's 
sign was present in this area.  The skin was hypersensitive 
in this area.  His left wrist had a loss of motion with 
crepitation on movement.  Generalized tenderness was present 
in the left radiocarpal region.  The veteran held his left 
hand in a typical Bishop's position with flexion of his 
little, ring and long fingers with voluntary extension.  
Paresthesias was present in the distribution of his left 
ulnar nerve and little and ring fingers.  Decreased sensation 
was present on the ulnar aspect of the dorsum of his left 
hand.  Marked atrophy was present in his left ulnar nerve 
intrinsics.  His left index finger and thumb appeared to have 
a normal range of motion.  An X-ray examination of his left 
wrist revealed a persistent navicular fracture with 
degenerative changes in the radiocarpal joints and navicular 
region.  Degenerative changes were also present in the 
interphalangeal joints of the thumb.  The impression was that 
the veteran had ulnar nerve damage of the left forearm with 
ulnar nerve paralysis and nonunion of the left navicular with 
secondary degenerative arthritis of the carpiradiale joint.  
It was noted that his disability was significant and 
persistent.

In April 1976, the veteran was afforded a hearing in 
connection with his claim for an increased rating for the 
paralysis of his left ulnar nerve.  At that time, he 
testified that he had experienced a loss of strength in his 
left fingertips.  He reported that he was unable to open the 
palm of his left hand and that he was right handed.  He 
indicated that he had atrophy in his left hand, and that he 
was unable to bend his left wrist.  He reported that he had 
not had any problems with his left elbow, but that he 
experienced pain in the upper part of his left forearm.

VA hospital and outpatient treatment records, dated from July 
1988 to February 1989, do not shown any findings which 
pertain to the residuals of the veteran's gunshot wound of 
the left forearm.

Private medical records, dated in November 1989, show that 
the veteran was seen with complaints of left wrist pain after 
he had vigorously shaken the wrist two days earlier.  An 
examination of his left wrist revealed tenderness and 
swelling.  An X-ray examination of his left wrist revealed 
degenerative joint disease and a fracture which involved the 
proximal third of his navicular bone.  The veteran was 
diagnosed as having a left wrist sprain, degenerative joint 
disease of the left wrist with residual deformity and ulnar 
neuropathy.  He was also provided with a wrist sprint.

VA hospital and outpatient treatment records, dated from 
September to November 1997, do not show any reports or 
findings pertaining to the veteran's residuals of a gunshot 
wound of the left forearm.

On VA medical examination in January 1998, while the veteran 
did not appear to be in pain, he did not have full use of his 
left upper extremity.  An examination of his left upper 
extremity revealed that he had an extremely tender but well 
healed wound scar which measured six cm. by three cm.  His 
left wrist had a loss of motion with pain on motion.  His 
left wrist area was moderately tender and edematous.  No 
erythema was found.  He was unable to extend the middle, ring 
and small fingers of his left hand.  It was noted that these 
fingers were in a permanently flexed position.  His left 
upper extremity strength and sensation were impaired.  An X-
ray examination of his left elbow and forearm revealed 
shrapnel fragments which were believed to have caused the 
extreme tenderness in his wound area.  The veteran was 
diagnosed as having a left ulnar nerve injury which had 
significantly impaired his left upper extremity strength, and 
was productive of the minimal sensation over the ring and 
small fingers of his left hand; and significant left wrist 
tenderness and a limited left wrist motion caused by 
traumatic degenerative arthritis.

The medical evidence shows that residuals of a gunshot wound 
of the left forearm include complete paralysis of his left 
ulnar nerve, sensory nerve damage, a tender scar, and 
traumatic degenerative arthritis which causes pain on motion, 
limitation of motion, and decreased grip strength.  As 
reported earlier, the veteran's service-connected residuals 
of a gunshot wound of the left forearm are currently assigned 
a 10 percent rating under Diagnostic Code 5010, and a 50 
percent rating under Diagnostic Code 8516, for a combined 
rating of 60 percent.  That impairment resulting from sensory 
nerve damage and the scar has never been formally evaluated 
for rating purposes.

The Board observes that the veteran's residuals of a gunshot 
wound of the left forearm continue to be productive of 
complete paralysis of his left ulnar nerve and traumatic 
degenerative arthritis which limits his left wrist motion.  
In addition, his wound scar was found to be extremely tender 
at the time of the most recent VA examination.  However, the 
Board also observes that the combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation of such extremity.  See 38 C.F.R. § 4.68 (1998).  
In this case, Diagnostic Code 5124 provides that the 
amputation of the forearm below insertion of the pronator 
teres (minor) would warrant a 60 percent rating.  Thus, the 
60 percent rating currently assigned for the veteran's 
residuals of a gunshot wound of the left forearm is the 
maximum level of compensation permitted under the applicable 
schedular criteria.  As such, an increase in his evaluation 
pursuant to the schedular rating is not warranted.

The Board has also considered rating the veteran's residuals 
of a gunshot wound of the left forearm on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation permits adjusting a rating in an exceptional 
case where application of the schedular criteria are 
impractical.  In the case at hand, the evidence does not show 
the veteran has recently been hospitalized for his residuals 
of a gunshot wound of the left forearm.  In addition, there 
has been no showing that his service-connected residuals of a 
gunshot wound of the left forearm have interfered with his 
ability to maintain employment.  Under these circumstances, 
the Board finds that the impairment resulting from the 
veteran's residuals of a gunshot wound of the left forearm is 
adequately compensated by the 60 percent rating currently 
assigned, and that the circumstances of this case do not seem 
to rise to the level to support entitlement to a higher 
disability rating under 38 C.F.R. § 3.321.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than the one set forth 
above.
II.  PTSD

The veteran has indicated strong disagreement with the 10 
percent rating that the RO has assigned his service-connected 
PTSD.  He contends that he turned to alcohol to escape the 
symptomatology associated with his PTSD, and that he became 
an alcoholic as a result.  He asserts that he has been 
unemployed since 1983 because of his problems with alcohol.  
Thus, he maintains that an evaluation in excess of 10 percent 
is warranted for his PTSD.

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  The 
Board notes that, as the veteran's initial claim for service 
connection for PTSD was received in November 1997, it will be 
evaluated under the revised rating criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

Under the current Diagnostic Code 9411, a 10 percent 
evaluation will be assigned for an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Historically, the Board observes that the veteran's service 
medical records show that a psychiatric evaluation revealed 
that he had been a sleepwalker and that he was worried at the 
time of his January 1966 service entrance medical 
examination.  On the accompanying Report of Medical History, 
he indicated that he had worried excessively and been 
depressed.  However, he also indicated that he had not had 
nervous trouble of any sort.  The remainder of his service 
medical records are totally devoid of any reports or findings 
pertaining to a psychiatric disability.

A September 1968 VA medical examination report shows that a 
psychiatric evaluation of the veteran revealed normal 
findings.

VA Hospital Report, dated from July to August 1988, pertains 
to the treatment that the veteran received for alcohol 
dependence.  However, it also shows that, upon admission, he 
reported that he did not have a psychiatric history.  He 
further reported that he occasionally dreamed about his 
experiences in Vietnam, but that he did not have any severe 
symptomatology associated with his experiences there.  Mental 
status examination revealed that he was fully oriented.  No 
anxiety or depression were reported.  He denied having any 
psychoses or homicidal or suicidal ideation.  His cognitive 
functioning was within normal limits.

VA outpatient treatment records, dated in February 1989, do 
not shown any reports or findings relating to the veteran's 
PTSD.

VA hospital records, dated from September to October 1997, 
show that the veteran was admitted for treatment for alcohol 
dependency after he tried to commit suicide.  Upon admission, 
mental status examination revealed that his speech was normal 
and that he was fully alert and oriented.  He reported that 
his mood was sad and anxious, and he denied having any 
suicidal or self-harm ideation.  There was no evidence of 
psychosis and cognitive examination revealed normal findings.  
During the course of his hospitalization he was treated with 
Librium, and found to experience depression, chronic anger, 
guilt and self esteem issues which were related to his 
wartime experiences.  On psychological assessment in October, 
it was noted that he appeared to have PTSD which was 
productive of isolation, persistent nightmares, guilt, 
anxiety, depression and responses to stimuli which reminded 
him of Vietnam.  Later that month, it was noted that he 
socialized well and that his prognosis was good.  The 
pertinent diagnosis at discharge was probable PTSD.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned, 
which indicated moderate symptoms.

VA outpatient treatment records, dated from October to 
November 1997, show that the veteran's social interaction had 
improved during his recreation therapy.

By November 1997 private medical statement, a Licensed 
Clinical Psychologist reported that the veteran had not been 
employed for 13 years.  He further reported that the veteran 
lived in isolation and was preoccupied by his recollections 
of Vietnam.  He indicated that the veteran shopped at night, 
had no friends and was dependent upon the generosity of his 
family.  He diagnosed the veteran as having PTSD, and 
assigned a GAF score of 45, and 50 for the previous year.  
Both scores indicated severe symptoms.

On VA psychiatric examination in January 1998, the veteran 
reported that he felt guilty about his experiences in 
Vietnam, and that he had intrusive thoughts and recurring 
dreams about his experiences there.  He reported that he was 
able to watch most programs on television, regardless of 
their content.  He indicated that he had had sleeping 
difficulties and recurrent anxiety dreams.  He reported that 
he became upset when exposed to hospitals, cattle slaughter 
and animals that had been shot.  He had not experienced any 
rage attacks and it was unclear whether he had experienced 
any panic attacks.  It was noted that he used nefazodone.  
Mental status examination did not reveal any psychosis and 
his cognition, orientation, memory and speech were all 
normal.  The veteran was diagnosed as having PTSD and alcohol 
abuse in remission.  A GAF score of 50 was assigned, which, 
as noted earlier, indicated severe symptoms.

By March 1998 private medical statement, the Licensed 
Clinical Psychologist reported that the veteran had 
discontinued his counseling sessions with him.

Upon close review of the claims folder, the Board is of the 
opinion that an evaluation in excess of 10 percent is not 
warranted for the veteran's PTSD.  An increased rating would 
require the evidence to show that his PTSD has been 
productive of an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment and mild memory loss.  
This has not been demonstrated by the medical evidence of 
record.  As reported earlier, subsequent to his January 1966 
service entrance medical examination, the veteran's service 
medical records are totally devoid of any reports or findings 
of symptoms relating to a psychiatric disability.  The VA 
records show that the first report of PTSD occurred in 1997, 
when he received treatment for alcohol dependence after a 
suicide attempt.  At that time, his suicide attempt was not 
specifically shown to be related to his PTSD.  Rather, it was 
noted that he had been intoxicated during this attempt.  In 
addition, while he was found to have PTSD which was 
productive of isolation, persistent nightmares, guilt, 
anxiety and depression, he was able to treat these symptoms 
with medication.  Moreover, he was shown to have a good 
prognosis less than a month later.  Furthermore, while the VA 
examination report shows that he experienced sleeping 
difficulties and anxiety, it also shows that it was not clear 
that he had experienced any panic attacks and that his 
cognition, orientation, memory and speech were all normal.  
Additionally, while the November 1997 private medical 
statement shows that the veteran had been unemployed for 13 
years, it does not specifically relate the cause of his 
unemployment to his PTSD.  In addition, although it shows 
that he lived in isolation and was preoccupied by his 
recollections of Vietnam, it presents no reports or findings 
of depression, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment or memory loss.

In summary, while the Board is cognizant of the fact that the 
veteran has been unemployed since 1983, the medical evidence 
of record does not specifically relate the cause of his 
unemployment to the symptomatology associated with his PTSD.  
As such, his PTSD has not been shown to be productive of an 
occupational impairment.  In addition, while it has been 
shown that his PTSD has caused a social impairment manifested 
by some anxiety, depression and sleeping difficulties, it has 
not been shown that he has ever experienced feelings of 
suspicion, panic attacks or memory loss.  As such, while the 
Board is sympathetic to the beliefs of the veteran, the 
symptomatology associated with his service-connected PTSD has 
not been shown to warrant an evaluation in excess of 10 
percent.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath, 1 Vet. App. at 589.  However, the Board has found 
that no section provides a basis upon which to assign a 
higher disability evaluation than the one set forth above.

The Board has considered the holding in Fenderson which 
endorses staged ratings for different periods of time.  
However, the symptomatology associated with the veteran's 
PTSD has not been shown to warrant an evaluation in excess of 
10 percent under the applicable diagnostic criteria at any 
point during the time period during which service connection 
has been in effect.  As such, in light of the evidence of 
record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against the veteran's claim and that 
consequently, an evaluation in excess of 10 percent is not 
warranted for the veteran's PTSD.


ORDER

An evaluation in excess of 60 percent for residuals of a 
gunshot wound of the left forearm is denied.

An evaluation in excess of 10 percent for PTSD is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

